NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



THE BANK OF NEW YORK MELLON, )
                                 )
            Appellant,           )
                                 )
v.                               )                    Case No.    2D15-1055
                                 )
BILLY F. HERNDON,                )
                                 )
            Appellee.            )
________________________________ )

Opinion filed February 26, 2016.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little,
Senior Judge.

Nancy M. Wallace of Akerman LLP,
Tallahassee; William P. Heller of
Akerman LLP, Fort Lauderdale; and
Eric M. Levine of Akerman LLP, West
Palm Beach, for Appellant.

Nick Fowler and Sami Thalji of
Stamatakis, Thalji & Bonanno, Tampa,
for Appellee.



KELLY, Judge.


              The Bank of New York appeals from the order dismissing its foreclosure

action against Billy F. Herndon on the grounds that the default letter did not
substantially comply with the notice requirement in paragraph 22 of the mortgage. We

reverse and remand for further proceedings. See Green Tree Servicing, LLC v.

Milam, 177 So. 3d 7 (Fla. 2d DCA 2015); Bank of Am. v. Cadet, No. 3D15-699, 2016
WL 231890 (Fla. 3d DCA Jan. 20, 2016); Bank of N.Y. Mellon v. Nunez, 40 Fla. L

Weekly D2486 (Fla. 3d DCA Nov. 4, 2015).




NORTHCUTT and LaROSE, JJ., Concur.




                                        -2-